Exhibit 10.45
FOURTH AMENDMENT AGREEMENT
     This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 23rd
day of October, 2008 among:
     (a) THE J. M. SMUCKER COMPANY, an Ohio corporation (“US Borrower”);
     (b) SMUCKER FOODS OF CANADA CO., a Nova Scotia corporation (“Canadian
Borrower” and, together with US Borrower, collectively, “Borrowers” and,
individually, each a “Borrower”);
     (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger and administrative
agent for the Lenders under the Credit Agreement (“Agent”); and
     (e) BANK OF MONTREAL, as the Canadian funding agent and syndication agent
under the Credit Agreement (the “Canadian Funding Agent”).
     WHEREAS, Borrowers, Agent and the Lenders are parties to that certain
Credit Agreement, dated as of June 18, 2004, that provides, among other things,
for loans and letters of credit aggregating One Hundred Eighty Million Dollars
($180,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrowers, Agent and the
Lenders agree as follows:
     1. Amendment to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definitions of “Intercreditor Agreement”, “MIX” and “Note
Purchase Agreement” therefrom and to insert in place thereof, respectively, the
following:
     “Intercreditor Agreement” shall mean the Second Amended and Restated
Intercreditor Agreement, dated as of October 23, 2008, among Agent, for the
benefit of and on behalf of the Lenders, and the Noteholders, as the same may
from time to time be further amended, restated or otherwise modified.
     “MIX” shall mean Smucker LLC.

 



--------------------------------------------------------------------------------



 



     “Note Purchase Agreement” shall mean, individually and collectively,
(a) those certain Note Purchase Agreements, each dated as of June 16, 1999,
among US Borrower and each of the Purchasers (as defined therein), as amended
through the date of this Agreement, relating to $75,000,000 of 6.77% Senior
Notes due June 1, 2009; (b) those certain Note Purchase Agreements, each dated
as of August 23, 2000, among US Borrower and each of the Purchasers (as defined
therein), as amended through the date of this Agreement, relating to (i)
$17,000,000 of 7.70% Series A Senior Notes due September 1, 2005, (ii)
$33,000,000 of 7.87% Series B Senior Notes due September 1, 2007, and (iii)
$10,000,000 of 7.94% Series C Senior Notes due September 1, 2010; (c) that
certain Note Purchase Agreement, dated as of May 27, 2004, among US Borrower and
each of the Purchasers (as defined therein), relating to $100,000,000 of 4.78%
Senior Notes due June 1, 2014; (d) that certain Note Purchase Agreement, dated
as of May 31, 2007, among US Borrower and each of the Purchasers (as defined
therein), relating to $400,000,000 of 5.55% Senior Notes due April 1, 2022;
(e) that certain Note Purchase Agreement, dated as of October 23, 2008, among US
Borrower and each of the Purchasers (as defined therein), relating to (i)
$376,000,000 of 6.63% Senior Notes due November 1, 2018, and (ii) $24,000,000 of
6.12% Senior Notes due November 1, 2015, and (f) any other similar public or
private debt instrument or agreement that (i) meets the definition of Material
Indebtedness Agreement and (ii) is entitled to the benefits of the Intercreditor
Agreement; as each of the foregoing may from time to time be further amended,
restated or otherwise modified or replaced.
     2. Addition to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definition thereto:
     “Folgers” shall mean The Folgers Coffee Company, a Delaware corporation.
     “Folgers Acquisition Date” shall mean the date on which Folgers becomes a
Subsidiary of US Borrower pursuant to that certain Transaction Agreement dated
as of June 4, 2008 among The Proctor & Gamble Company, Folgers, US Borrower and
Moon Merger Sub, Inc.
     “Fourth Amendment Effective Date” shall mean October 23, 2008.
     “Smucker LLC” shall mean J.M. Smucker LLC, an Ohio limited liability
company, formerly known as International Multifoods Corporation, a Delaware
corporation, and its successors and assigns.
     3. Amendment to Financial Covenants. Section 5.7 of the Credit Agreement is
hereby amended to delete subsection (b) therefrom and to insert in place thereof
the following new subsection (b), and to add the following new subsection
(c) thereto:
     (b) Consolidated Net Worth. US Borrower shall not suffer or permit at any
time the Consolidated Net Worth to be less than (i) prior to the Folgers
Acquisition Date, One Billion Dollars ($1,000,000,000), and (ii) on and after
the Folgers Acquisition Date, Three Billion Five Hundred Million Dollars
($3,500,000,000).

 



--------------------------------------------------------------------------------



 



     (c) Additional Financial Covenants. In addition, for any period that the
financial covenants set forth in Schedule 5.7(c) hereto are more restrictive
than the financial covenants set forth in subsections (a) and (b) above, US
Borrower shall not fail or omit to perform the financial covenants set forth in
Schedule 5.7(c) hereto.
     4. Amendment to Schedules. The Credit Agreement is hereby amended to add
Schedule 5.7(c) thereto in the form of Schedule 5.7(c) attached hereto.
     5. Closing Deliveries. Concurrently with the execution of this Amendment:
     (a) Borrowers shall cause each Guarantor of Payment to execute the attached
Guarantor Acknowledgement and Agreement; and
     (b) Borrowers shall pay all reasonable and documented legal fees and
expenses of Agent in connection with this Amendment.
     6. Representations and Warranties. Borrowers hereby represent and warrant
to Agent and the Lenders that (a) Borrowers have the legal power and authority
to execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the organizational agreements of
Borrowers or any law applicable to Borrowers or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrowers; (d) no Default or Event
of Default exists, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; (e) each of the representations and warranties contained in the Loan
Documents is true and correct in all material respects as of the Fourth
Amendment Effective Date as if made on the Fourth Amendment Effective Date,
except to the extent that any such representation or warranty expressly states
that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrowers are not aware of any claim or offset against, or defense or
counterclaim to, Borrowers’ obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrowers in every respect, enforceable in
accordance with its terms.
     7. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any other Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     8. Waiver and Release. Borrowers, by signing below, hereby waive and
release Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

 



--------------------------------------------------------------------------------



 



     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     11. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     12. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



JURY TRIAL WAIVER. BORROWERS, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            THE J. M. SMUCKER COMPANY
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer        SMUCKER FOODS OF CANADA CO.
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer        KEYBANK NATIONAL ASSOCIATION,
as Agent and as a Lender
      By:   /s/ Marianne T. Meil         Name:   Marianne T. Meil       
Title:   Senior Vice President        BANK OF MONTREAL,
as Canadian Funding Agent, Syndication
Agent and as a Lender
      By:   /s/ Sean P. Gallaway         Name:   Sean P. Gallaway       
Title:   Vice President     

Signature Page 1 of 2 to
Fourth Amendment Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK
      By:   /s/ James P. Byrnes         Name:   James P. Byrnes        Title:  
Senior Vice President        BANK OF MONTREAL, Chicago branch
      By:   /s/ Betzaida Erdelyi         Name:   Betzaida Erdelyi       
Title:   Director        FIFTH THIRD BANK, Toronto branch,
a branch of an Ohio banking corporation
      By:   /s/ Jeremiah A. Hynes         Name:   Jeremiah A. Hynes       
Title:   Vice President & Principal Officer     

Signature Page 2 of 2 to
Fourth Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Fourth Amendment Agreement dated as of October 23, 2008. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute or contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                          THE J. M. SMUCKER COMPANY   J.M. SMUCKER LLC    
 
                        By:   /s/ Debra A. Marthey   By:   /s/ Debra A. Marthey
                     
 
  Name:   Debra A. Marthey       Name:   Debra A. Marthey    
 
  Title:   Treasurer       Title:   Treasurer    

Signature Page to
Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.7(c)
     1. Additional Financial Covenants. Capitalized term used herein and defined
in the Credit Agreement, but not otherwise defined herein as a “Special
Definition” below, shall have the meaning given such term in the Credit
Agreement.
     (a) Leverage Ratio. US Borrower will not permit, as of the end of each
fiscal quarter, Consolidated Debt determined as of such date to exceed 55% of
the sum of (i) Consolidated Debt and (ii) Consolidated Net Worth, each
determined as of such date.
     (b) Priority Debt. US Borrower will not, at any date, permit Priority Debt
to exceed (a) prior to the last day of the fiscal quarter in which the Folgers
Acquisition Date occurs, 25% of Consolidated Total Capitalization (determined as
of the last day of the then most recently ended fiscal quarter of US Borrower),
and (b) thereafter, 15% of Consolidated Total Capitalization (determined as of
the last day of the then most recently ended fiscal quarter of US Borrower or
determined as of such date if such date shall be the last day of a fiscal
quarter of US Borrower).
     2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Schedule 5.7(c) have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Schedule 5.7(c) shall be made
in accordance with GAAP, and (b) all financial statements shall be prepared in
accordance with GAAP.
     3. Special Definitions.
     “Consolidated Debt” means, as of any date of determination, the total of
all Debt of US Borrower and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between US Borrower and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of US Borrower and its
Subsidiaries in accordance with GAAP.
     “Consolidated Funded Debt” means, as of any date of determination, the
total of all Funded Debt of US Borrower and its Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between US Borrower
and its Subsidiaries and all other items required to be eliminated in the course
of the preparation of consolidated financial statements of US Borrower and its
Subsidiaries in accordance with GAAP.
     “Consolidated Total Capitalization” means, at any time, the sum of
Consolidated Net Worth and Consolidated Funded Debt.
     “Funded Debt” means, with respect to any Person, all Debt of such Person
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, one year or more from,
or is directly or indirectly renewable or extendible at the option of the
obligor in respect thereof to a date one year or more (including, without
limitation, an option of such obligor under a revolving credit or similar
agreement obligating the lender or lenders to extend credit over a period of one
year or more) from, the date of the creation thereof.

 